DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39 and 43  rejected under 35 U.S.C. 103 as being unpatentable over Walls et al., US 2011/0174158 (“Walls”) in view of Asai, US 2010/0054106 (“Asai”) and in further view of Ferrer et al., US 2010/0175555.  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Walls in view of Asai in further view of Ferrer and in further view of Wertz et al. US 2011/0259813.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Walls in view of Asai in further view of Ferrer and in further view of Ballard et al., US 2013/0197664.

Claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Walls et al., US 2011/0174158 in view of Asai, US 2010/0054106 and in further view of Ferrer et al., US 2010/017555.  
Claim 1 describes an air filter.  The air filter comprises a substrate and a nanofiber network of polymeric nanofibers deposited on the substrate by electrospinning.  The air filter has a removal efficiency for PM2.5 of at least 70%.  The nanofiber network has a light transmittance at 550 nm of at least 40%.  The air filter has an air pressure drop between 25 and 70 Pa at an air velocity of 0.2 m/s.  The nanofibers comprise a polymer comprising a repeating unit having a dipole moment of at least 1 D.  The nanofibers have an average diameter between 100 and 300 nm.  Holes of the nanofiber network have a size greater than the average diameter of the nanofibers.  The substrate is a mesh defining mesh holes.  
The disclosure provides no evidence that the claimed pressure drop range is critical, because there is no evidence of unexpected results.  Rather, the disclosure provides a laundry list of potential pressure drop values for the air filter, ranging from a pressure drop of 500 Pa to 50 Pa or less, at a velocity of 0.2 m/s.  Spec. dated Dec. 14, 
Additionally, the disclosure teaches that polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol have repeating units with dipole moments of 6.16, 3.6 D, 2.3 D and 1.2 D, respectively.  Spec. [0088], [0115].  
Walls discloses an air filtration medium (the “air filter”).  Walls [0052].  The filtration medium comprises a porous mesh support (the “substrate”) and a network of polymeric nanofibers deposited on mesh support by electrospinning.  Id. at [0052], [0054].  The nanofibers have a diameter between 100–500 nm.  Id. at [0124].  This range overlaps with the claimed range of 100–300 nm, establishing a prima facie case of obviousness.  MPEP 2144.05(I).  
The filtration medium has a MERV rating ranging from 3–12, and can be used in HEPA applications.  Walls [0118].  As such, the filtration medium has a removal efficiency of PM2.5 of at least 70% because MERV rating of 12 means that the filter has an efficiency of at least 80% for particles between 1.0–3.0 microns, while a HEPA filter has an efficiency of 99.97% for particles 0.3 micron in size.  See Green et al., US 2013/0313736 (“Green”) [0070], Table 1; Ball et al., US 2013/0318936 (“Ball”) [0041].  
The nanofibers comprise a repeating unit having a dipole moment of at least 1 D because the nanofibers can be manufactured from polyimide, polyacrylonitrile, polyvinylpyrolidone or poly vinyl alcohol.  Walls [0080].  As noted, the disclosure teaches that polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol have repeating units with dipole moments of 6.16, 3.6 D, 2.3 D and 1.2 D, respectively.  Spec. [0088], [0115].  
The filter medium of Walls differs from claim 1 because it does not explicitly teach the light transmittance of the nanofiber network.  Therefore the reference does not provide enough information to teach the network having a light transmittance at 550 nm of at least 40%, as required by the claim.
Additionally, Walls differs from claim 1 because it fails to teach the filtration medium having a pressure drop between 25 and 70 Pa at an air velocity of 0.2 m/s, as required by the claim.
Furthermore, Walls differs from claim 1, because it fails to disclose pore size within the network of nanofibers.  Therefore, the reference does not provide enough information to teach that the holes of the nanofiber network have a size greater than the average diameter of the nanofibers.
Regarding the first issue, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of plastic and is very thin, with a thickness of about of about 3 microns (Walls [0062], [0065]), which is about 13 times smaller than the thickness of a human hair.  See 
Additionally, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of polymers such as polyvinyl alcohol or polyacrylonitrile (Walls [0080]) which have a large transmittance with visible light.  See Asai [0175].  In other words, it would have been obvious for Walls’ nanofiber web to have a light transmittance of 550 nm of at least 60% because it is 13 times thinner than a human hair and is made of transparent materials.
Regarding the second issue, Walls’ filtration medium has a pressure drop between 6–35 Pa s/cm.  Walls [0096].  The Applicant admits that the upper limit of the claimed range (70 Pa at 0.2 m/s) converts to 3.5 Pa s/cm.  Applicant Rem. 7.  The lower limit of the prior art range (6 Pa s/cm) is close enough to the upper limit of the claimed range (3.5 Pa s/cm) to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Here, the pressure drop ranges are so close, that a person of ordinary skill in the art would expect them to have the same properties, and the Applicant has provided no evidence to contradict this finding.
Additionally, it would have been obvious to use routine experimentation to determine the optimal pressure drop of Walls’ filtration medium.  The reference teaches that the pressure drop of a filter can be adjusted depending on its application.  Walls [0006].  The reference also teaches that its filtration medium is an improvement due to its lower pressure drop compared to conventional filters.  Id. at [0061].  The reference further teaches that pressure drop is a result effective variable because an ideal filter is one with the highest particle collection efficiency with the least pressure drop.  Id. at [0011].  Therefore, it would have been obvious to use routine experimentation to 
Furthermore, the Applicant’s disclosure fails to teach that the particular claimed pressure drop range is critical to the claimed invention, because there is no evidence of unexpected results.  Rather, the disclosure provides a laundry list of pressure drop ranges, teaching that the air filter can have a pressure drop between 50 and 500 Pa at 0.2 m/s.  Spec. [0052].  While the disclosure does provide data indicating that the filter can have a pressure drop between 45–80 Pa at 0.2 m/s (id. at [0112], Table 1), there is no evidence that this range is critical.  As such, any difference between the claimed invention and the prior art is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III) (“It is well established that, while a change in proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior art processes, producing a difference in kind rather than degree”) (internal citations and quotations omitted).  
Regarding the third issue, it would have been obvious to use routine experimentation to determine the optimal pore size in Walls’s network of nanofibers.  See MPEP 2144.05(II).  This is because Ferrer teaches that the pore size of a nanofiber layer can be selected, depending on the desired application of the filter.  See Ferrer [0023].  It would have been obvious for the pore size in Walls’s network of nanofibers to range from 0.1 to 10 microns (100 to 1,000 nm), because Ferrer teaches that this range is conventional for a nanoweb layer used in filtration.  Id.  As such, it would have been obvious for at least some of the holes in Walls’s network of nanofibers to have a size greater than the average diameter of the nanofibers—because the nanofibers in Walls See Walls [0124].  Note also that Figs. 7a–7f of Ferrer illustrate the holes between the nanofibers being larger than the diameter of the nanofibers.  Therefore, it would have been obvious for the holes between the nanofibers in Walls to be larger than the diameter of the fibers, because this is conventional in the nanofiber arts.

    PNG
    media_image1.png
    640
    583
    media_image1.png
    Greyscale

Claim 3 requires for the filter of claim 1, the repeating unit has a dipole moment of at least 2D.  Claim 4 
The nanofibers in Walls therefore have the claimed feature because the nanofibers can be manufactured from polyacrylonitrile or polyvinylpyrrolidone.  Walls [0080].
Regarding claim 5, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers comprise a material selected from the group consisting of polyacrylonitrile, polyvinylpyrrolidone, polystyrene, polyvinyl alcohol, and polypropylene (as the nanofibers can be manufactured from polyacrylonitrile, polyvinylpyrrolidone, or poly vinyl alcohol, Walls [0080]).”
Regarding claim 8, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers have positive or negative charge (as the filter can be an electret filtration medium, Walls [0129]).”
Claim 9 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 90%, and a removal efficiency for PM10-2.5 of at least 90%.  Claim 10 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 90% after 100 hours of exposure to air having an average PM2.5 index of 300 and an average wind speed of 1 mile/hour.  Claim 26 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 70% at an operating temperature of at least 70°C.  Claim 31 discloses for the filter of claim 26, the air filter has a removal efficiency for PM2.5 of at least 80% after 100 hours of exposure to air having an average PM2.5 index of 300 and an average wind speed of 0.2 m/s at an operating temperature of at least 70°C.  
The filter described in Walls is presumed to exhibit these functional properties because it has a virtually identical structure to the Applicant’s air filter.  MPEP Id. at [0062, [0065].  The nanofibers are manufactured from polymers such as polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol.  Id. at [0080].  Therefore, because Applicant’s air filter has essentially the same structure as Walls’ filtration medium, these two filters are presumed to exhibit the same characteristics.  MPEP 2112.01(I).
Additionally, Walls’ filtration medium is manufactured using an electrospinning technique which provides an improvement in efficiency over conventional methods.  Walls [0088].  As such, the efficiency the filtration medium can be adjusted depending on the desired application of the filtration medium.  Id. at [0118].  For instance, the filtration medium can be used with HEPA applications.  Id.  A HEPA filter is configured to capture 99.97% of all particles 0.3 micron in size.  See Ball [0041].  Therefore, because Walls’ filter medium is capable of filtering particulate matter within the claimed ranges, it would have been obvious for the filtration medium to be configured for doing so, depending on the application of the filter.  MPEP 2144.05(II).

Regarding claim 12
“An air filtering device comprising the air filter of claim 1 (the air filtration device comprising the filtration medium, [0052]).”
Claim 13 requires that the air filtering device of claim 12 is incorporated into a window screen, a wearable mask, an indoor air filtration unit, a building air conditioning and ventilation system, a car air condition system, a car exhaust system, an industrial exhaust system, a clean room air filtration system, a cigarette filter, or an outdoor filtration system.  However, these applications do not form a positive element of the claimed “air filtering device” because they do not form the structure of the air filtering device. Therefore, the limitations of claim 13 fail to patentably distinguish the claimed invention over the prior art.  See MPEP 2115 (“A claim is only limited by positively recited elements”).  
It also would have been obvious, however, to incorporate the filter material at least into a clean room air filtration system because the filter material can be used in high efficiency particulate air (HEPA) applications.  Walls, [0118].  
Regarding claim 28, Walls teaches the limitations of the claim:
“The air filter of claim 26, wherein the polymeric nanofibers comprise a material selected from the group consisting of polyimide, polacrylonitrile, poly(p-phenylene sulfide), poly-p-phenylene terephthalamide, and polytetrafluoroethylene (as the nanofibers can be manufactured from polyimide or polyacrylonitrile, Walls [0080]).”
Regarding claim 36, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers comprise polyimide (as the nanofibers can be manufactured from polyimide, Walls [0080]).”
Claim 39 requires for the air filter of claim 1, the thickness of the air filter is in a range of 0.01 mm to 0.1 mm.
Walls’ filter medium can have a thickness of about 0.103 mm because the nanofiber mat can have a thickness of about 3 microns (i.e., .003 mm), while the mesh support layer can have a thickness of about 0.1 mm.  Walls [0062], [0065].  The prior art thickness of 0.103 mm is close enough to the claimed thickness of 0.1 mm to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).”
Claim 43 requires that for the air filter of claim 1, the nanofiber network has a light transmittance at 550 nm of at least 70%.  
It would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of plastic and is very thin, with a thickness of about of about 3 microns (Walls [0062], [0065]), which is about 13 times smaller than the thickness of a human hair.  See 
Additionally, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of polymers such as polyvinyl alcohol or polyacrylonitrile (Walls [0080]) which have a large transmittance with visible light.  See Asai [0175].

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Walls et al., US 2011/0174158 in view of Asai, US 2010/0054106 in further view of Ferrer et al., US 2010/017555 and in further view of Wertz et al. US 2011/0259813.
Claim 40 requires for the air filter of claim 1, a thickness of the air filter is between 30–60 µm.
Walls does not explicitly teach this feature.  However, in the air filtration arts, Wertz disclsoes a filter medium comprising a scrim material that supports a nanofiber layer.  Wertz [0100].  The scrim has a thickness between 50–1,000 microns. Id.  It would have been obvious to use Wertz’s scrim material in place of Walls’ support because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  With this substitution, Walls’ filtration medium would have a thickness between 53–1,003 microns because Walls’ nanofiber web can have a thickness of 3 microns. Walls [0065.  The prior art range of 53–1,003 microns overlaps with the claimed range of 30–60 microns, establishing a prima facie case of obviousness.  MPEP 2144.05(I).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Walls et al., US 2011/0174158 in view of Asai, US 2010/0054106 in further view of Ferrer et al., US 2010/017555 and in further view of Ballard et al., US 2013/0197664.
Claim 42 requires that for the filter of claim 1, the polymeric nanofibers comprise a material selected from the group consisting of poly(p-phenylene sulfide), poly-p-phenylene terephthalamide and polytetrafluoroethylene.  
The nanofibers in Walls are manufactured using an electrospinning process from a wide variety of polymers.  Walls [0077], [0080]. The reference, however, does not explicitly disclose the claimed polymers being used to make the nanofibers.  However, Ballard teaches that polytetrafluoroethylene is a beneficial material used to make nanofibers for a filter because polytetrafluoroethylene is nontoxic.  Ballard [0010].  It would have been obvious to manufacture Walls’ nanofibers from polytetrafluoroethylene to provide this benefit.  It also would have been obvious to use polytetrafluoroethylene to manufacture the nanofibers in Walls because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Response to Arguments
35 U.S.C. 112(a)
The Examiner withdraws the 35 U.S.C. 112(a) rejections in light of the amendments, and the Applicant’s arguments.
35 U.S.C. 103 Rejections
The Applicant argues that claim 1 limitation of—“an air pressure drop of 25–70 Pa at an air velocity of 0.2 m/s”—distinguishes the claim over Walls.  Applicant Rem. 7.  prima facie case of obviousness.  Id. at 8.  This is because 6 Pa s/cm is more than 70% of 3.5 Pa s/cm.  Id.  Therefore, the Applicant asserts that a person of ordinary skill in the art would have understood that such a difference is not close enough in terms of filter performance to render claim 1 obvious.  Id.  
The Examiner respectfully disagrees.  The prior art value of 6 Pa s/cm is close enough to the claimed value of 3.5 Pa s/cm to establish a prima facie case of obviousness.  This is because these two values are within the same order of magnitude, such that a person of ordinary skill in the art would not expect for a filter with one value to operate significantly differently than a filter with the other value.  
The fact that the claimed value is 70% more than the prior art value is not evidence of non-obviousness.  Rather, in in re Aller, a claimed process, operating with an acid concentration of 25% to 75%, was obvious over a prior art process operating at an acid concentration of 10%—even though the prior art concentration was 60% less than the claimed concentration.  See MPEP 2144.05(I).  The claimed process was obvious over the prior art, because the two processes operated at an acid concentration within the same order of magnitude of each other.  Id.  
The Applicant argues that the prior art exhibits entirely different properties from claim 1, because the prior art exhibits inferior performance.  Id.  The Applicant also argues that the disclosure provides evidence showing improved performance over Id.  (citing Spec. Table, [0112]).  The Applicant further notes that the disclosure explains that a good filter is expected to show both high filtration efficiency and low pressure drop.  Id.  And that the low pressure drop was completely unexpected based on what was known in the art at the time of filing.  Id.
These arguments do not explain why a filter with a pressure drop of 6 Pa s/cm would operate significantly differently than a filter with a pressure drop of 3.5 Pa s/cm—so as to be patentably different from one another.  Therefore, these arguments are moot.
The Applicant argues that it would not have been obvious to use routine experimentation to determine the optimal pressure drop across the filter medium in Walls.  Applicant Rem. 10.  Rather, the Applicant argues that the pressure drop in Walls is much higher than the claimed invention.  Therefore, the Applicant asserts that the claimed air filter achieves unprecedented performance beyond anything that is routine.
The Applicant has provided no evidence to support this contention, other than the opinion of the attorney.  Therefore, these arguments are moot.  See MPEP 2145(I).
Additionally, it would have been obvious to use routine experimentation to optimize the pressure drop of the filter in Walls.  The reference explicitly says that the pressure drop of the filter medium can be adjusted depending on its application.  Walls [0006].  The reference also says that its filter medium is an improvement, because it has lower pressure drop compared to conventional filters.  Id. at [0061].  The reference further teaches how to reduce the pressure drop, by adjusting the fiber size during manufacture.  Id. at [0066].  Therefore, a person of ordinary skill in the art would be motivated to optimize the pressure drop, depending on the application of the filter 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776